NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GRISELDA FERNANDEZ-SANCHEZ,                      No.   19-73057

                Petitioner,                      Agency No. A200-551-973

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Griselda Fernandez-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

terminate proceedings and dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her motion for a continuance. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

terminate. Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir. 2020). We deny the

petition for review.

      In her opening brief, Fernandez-Sanchez does not raise any challenge to the

agency’s denial of her motion for a continuance. See Lopez-Vasquez v. Holder,

706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued

in a party’s opening brief are waived).

      The BIA did not abuse its discretion in denying Fernandez-Sanchez’s

motion to terminate removal proceedings, where her challenges to the immigration

court’s jurisdiction are foreclosed by Karingithi v. Whitaker, 913 F.3d 1158, 1159

(9th Cir. 2019), and Aguilar Fermin v. Barr, 958 F.3d 887, 895 n.4 (9th Cir. 2020),

because she received a notice of hearing that included the time, date, and place of

the hearing.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   19-73057